EXHIBIT 10.1





INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”), dated as of December [  ],
2019, is made by and between Network-1 Technologies, Inc., a Delaware
corporation (the “Corporation”), and [                    ] (the “Indemnitee”).

RECITALS

A. The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C. The Corporation believes that it is unfair for its directors and officers to
assume the risk of large judgments and other expenses which may occur in cases
in which the director or officer received no personal profit and in cases where
the director or officer was not culpable;

D. The Corporation’s Certificate of Incorporation and By-Laws require the
Corporation to indemnify its directors and officers to the fullest extent
permitted by the Delaware General Corporation Law (the “DGCL”). The Certificate
of Incorporation and By-Laws expressly provide that the indemnification
provisions set forth therein are not exclusive, and contemplate that agreements
may be entered into between the Corporation and its directors and officers with
respect to indemnification;

E. Section 145 of the DGCL (“Section 145”), under which the Corporation is
organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification set forth in Section 145 is not exclusive;




--------------------------------------------------------------------------------

F. This Agreement is a supplement to and in furtherance of the Certificate of
Incorporation and the By-Laws of the Corporation and shall not be deemed a
substitute therefor nor to diminish or abrogate the rights of the Indemnitee
thereunder;

G. The Corporation and Indemnitee recognize the difficulty in obtaining
directors and officers liability insurance that fully and adequately covers
directors and officers for their acts and omissions on behalf of the Corporation
and its subsidiary;

H. The Corporation and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting officers and directors to expensive
litigation risks that may not be fully covered by liability insurance;

I. Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and other officers and directors of
the Corporation may not be willing to continue to serve as officers and
directors without additional protection; and

J. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he or she is
furnished the indemnity provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1. GENERALLY.

To the fullest extent permitted by the laws of the State of Delaware:

(a) The Corporation shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (internal or external), including, without limitation, any action
or suit by or in the right of the Corporation to procure a judgment in its
favor, by reason of the fact that Indemnitee is or was or has agreed to serve at
the request of the Corporation as a director, officer, employee or agent of the
Corporation, or is or was serving or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of any action alleged to have been taken or
omitted in such capacity. For the avoidance of doubt, the foregoing
indemnification obligation includes, without limitation, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duties,
to the fullest extent permitted under Section 102(b)(7) of the DGCL as in
existence from time to time.




--------------------------------------------------------------------------------

(b) The indemnification provided by this Section 1 shall be from and against all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom, but shall only be provided if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or is or was serving or has agreed to serve at the request of the Corporation as
a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudged to be liable to the
Corporation unless, and only to the extent that, the Delaware Court of Chancery
or the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Delaware Court of Chancery or such other
court shall deem proper.

(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

--------------------------------------------------------------------------------

Section 2. SUCCESSFUL DEFENSE; PARTIAL INDEMNIFICATION

(a) To the extent that Indemnitee has been successful on the merits or otherwise
in defense of any action, suit or proceeding referred to in Section 1 hereof or
in defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred in connection therewith. For purposes of this Agreement and without
limiting the foregoing, if any action, suit or proceeding is disposed of, on the
merits or otherwise (including a disposition with or without prejudice), without
(i) an adjudication (which has not been appealed or challenged) that Indemnitee
was liable to the Corporation, (ii) a plea of guilty or nolo contendere by
Indemnitee, (iii) an adjudication (which has not been appealed or challenged)
that Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
(iv) with respect to any criminal proceeding, an adjudication (which has not
been appealed or challenged) that Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful, then Indemnitee shall be considered for the
purposes hereof (including, without limitation, for the purposes of Section 3
below) to have been wholly successful with respect thereto.

(b) If Indemnitee is entitled under any provision of this Agreement (or under
the Corporation’s Certificate of Incorporation or By-Laws or under the DGCL) to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any action, suit, proceeding or investigation, or in defense of
any claim, issue or matter therein, and any appeal therefrom but not, however,
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such expenses (including attorneys’ fees),
judgments, fines or amounts paid in settlement to which Indemnitee is entitled.

Section 3. DETERMINATION THAT INDEMNIFICATION IS PROPER

Any indemnification hereunder shall (unless otherwise ordered by a court) be
made by the Corporation upon a determination that indemnification of such person
is proper in the circumstances because he or she has met the applicable standard
of conduct set forth in Section 1(b) hereof. Any such determination, with
respect to an Indemnitee who is an officer or director at the time of such
determination, shall be made (i) by a majority vote of the directors who are not
parties to the action, suit or proceeding in question (“disinterested
directors”), even if less than a quorum, (ii) by a majority vote of a committee
of disinterested directors designated by majority vote of disinterested
directors, even if less than a quorum, (iii) by a vote of the stockholders of
the Corporation, or (iv) by independent legal counsel. The foregoing
notwithstanding (i) to the extent permitted by the DGCL, no such determination
shall be required in the event and to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1 hereof or in defense of any claim, issue or
matter therein, and (ii) any determination being made under this Section 3 being
made following a Change of Control shall be made by Independent Counsel (as each
such term is defined below).




--------------------------------------------------------------------------------

Section 4. ADVANCE PAYMENT OF EXPENSES; NOTIFICATION AND DEFENSE OF CLAIM

(a) Expenses and costs (including, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, telephone charges, postage and delivery service
fees) incurred by Indemnitee in defending a threatened or pending civil,
criminal, administrative, internal investigation or investigative action, suit
or proceeding (or in connection with an action, suit or proceeding instituted by
Indemnitee to enforce this Agreement pursuant to Section 5(b) below), shall be
paid by the Corporation in advance of the final disposition of such action, suit
or proceeding within ten (10) days after receipt by the Corporation of (i) a
statement or statements from Indemnitee requesting such advance or advances from
time to time, and (ii) an undertaking by or on behalf of Indemnitee to repay
such amount or amounts, only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Corporation
as authorized by this Agreement or otherwise. Such undertaking shall be accepted
without reference to the financial ability of Indemnitee to make such repayment.
Advances shall be unsecured and interest-free.

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim hereunder is to be made
against the Corporation with respect thereto, notify the Corporation of the
commencement thereof. The failure to promptly notify the Corporation of the
commencement of the action, suit or proceeding, or Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Indemnitee hereunder, except to the extent the Corporation is prejudiced
in its defense of such action, suit or proceeding as a result of such failure.

(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation shall be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Corporation, the Corporation will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same action, suit or proceeding, provided that
(1) Indemnitee shall have the right to employ Indemnitee’s own counsel in such
action, suit or proceeding at Indemnitee’s expense and (2) if (i) the employment
of counsel by Indemnitee has been previously authorized in writing by the
Corporation, (ii) counsel to the Corporation or Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position, or reasonably
believes that a conflict is likely to arise, on any significant issue between
the Corporation and Indemnitee in the conduct of any such defense, or (iii) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such action, suit or proceeding, then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Corporation, except as otherwise
expressly provided by this Agreement. The Corporation shall not be entitled,
without the consent of Indemnitee, to assume the defense of any claim brought by
or in the right of the Corporation or as to which counsel for the Corporation or
Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above.




--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Corporation or any corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any action, suit or proceeding at a time when
Indemnitee is not a party in the action, suit or proceeding, the Corporation
shall indemnify Indemnitee against all expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith, and make advancement thereof under this Section 4.

Section 5. PROCEDURE FOR INDEMNIFICATION

(a) To obtain indemnification (as opposed to the advance payment for expenses
addressed previously in Section 4), Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.

(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made as soon as reasonably practicable, and in
any event within 60 days following receipt of a request for indemnification
pursuant to Section 5(a). The right to indemnification as granted by Section 1
of this Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or
fails to respond within such 60-day period. It shall be a defense to any such
action (other than an action brought to enforce a claim for the advance of
costs, charges and expenses under Section 4 hereof where the required
undertaking, if any, has been received by the Corporation) that Indemnitee has
not met the standard of conduct set forth in Section 1 hereof, but the burden of
proving such defense shall be on the Corporation as provided in subsection
(c) below. Neither the failure of the Corporation (including its Board of
Directors or one of its committees, its independent legal counsel, and its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in Section 1
hereof, nor the fact that there has been an actual determination by the
Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has or has not met the applicable standard of
conduct. The Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Corporation, and the Corporation shall advance such expenses
pursuant to Section 4 above.




--------------------------------------------------------------------------------

(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof by clear and
convincing evidence in overcoming that presumption in reaching a determination
contrary to that presumption. Such presumption shall be used as a basis for a
determination of entitlement to indemnification unless the Corporation overcomes
such presumption by clear and convincing evidence.

Section 6. INSURANCE AND SUBROGATION

(a) The Corporation shall purchase and maintain directors’ and officers’
liability insurance on behalf of Indemnitee who is or was or has agreed to serve
at the request of the Corporation as a director or officer of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise against any liability asserted
against, and incurred by, Indemnitee or on Indemnitee’s behalf in any such
capacity, or arising out of Indemnitee’s status as such, whether or not the
Corporation would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement.  If the Corporation has such insurance
in effect at the time the Corporation receives from Indemnitee any notice of the
commencement of a proceeding, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the policy. The Corporation shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

(b) Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain directors’ and officers’ liability insurance if the
Corporation determines in good faith that such insurance is not reasonably
available, the premium costs for such insurance are disproportionate to the
amount of coverage provided, the coverage is reduced by exclusions so as to
provide an insufficient benefit, or the Indemnitee is covered by similar
insurance maintained by a subsidiary of the Corporation.

(c) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all documents required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Corporation to bring suit to enforce such rights in accordance with the terms of
such insurance policy. The Corporation shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.




--------------------------------------------------------------------------------

(d) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

Section 7. CERTAIN DEFINITIONS

For purposes of this Agreement, the following definitions shall apply:

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, internal investigation,
preparation, prosecution, defense, settlement, arbitration and appeal of, the
giving of testimony in, and the being interviewed by any governmental authority
in connection with, any threatened, pending or completed claim, action, suit or
proceeding, whether formal or informal, civil, criminal, administrative,
legislative or investigative, in each case, to which the Indemnitee was or is a
party or is threatened to be made a party.

(b) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise” shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.

(c) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, costs, fees and expenses of forensic accountants
and expert witnesses, other out-of-pocket costs, actually and reasonably
incurred by Indemnitee in connection with either the investigation, defense or
appeal of a proceeding or establishing or enforcing a right to indemnification
under this Agreement, Section 145 or otherwise.

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the
Corporation), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan.




--------------------------------------------------------------------------------

(e) The term “Corporation” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

(f) The term “other enterprises” shall include, without limitation, employee
benefit plans.

(g) The term “Independent Counsel” shall mean a law firm or member thereof that
is experienced in matters of Delaware corporate law that is not a party or
counsel to a party with respect to the proceeding at issue. Notwithstanding the
foregoing, Independent Counsel shall not include any person or firm that would
under applicable standards of professional conduct have a conflict of interest
in representing either Indemnitee or Corporation. The Corporation may at any
time designate counsel as Independent Counsel in writing, provided that, if
Indemnitee reasonably objects to the Corporation’s designee, Indemnitee shall
have ten days within which to notify the Corporation of such objection and
designate alternate counsel in writing. If such alternate counsel is not
acceptable to the Corporation, the two counsels shall together (within ten days
from designation of counsel by the Indemnitee) designate a third counsel to be
Independent Counsel.

(h) The term “serving at the request of the Corporation” shall include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

(i) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.

(j) A “Change of Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:







--------------------------------------------------------------------------------

(A) Change in the Board.   During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Corporation to effect a transaction described in Sections 7j(B), 7j(C)
or 7j(D) of this Agreement whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the members of the Board;

(B) Merger or Consolidation.  The effective date of a merger or consolidation of
the Corporation with any other entity, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(C) Asset Sale.  All or substantially all the assets of the Corporation are sold
or disposed of in a transaction or series of related transactions

(D) Liquidation.  The approval by the stockholders of the Corporation of a
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; and

(E) Other Events.  There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Corporation is then subject to such reporting requirement.

For purposes of this Section 7(j), the following terms shall have the following
meanings:

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder;

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act (including without limitation any two or more persons acting as a
group and deemed to be a single person under Section 13(d) pursuant to
Section 13(d)(3) and Rule 13d-5 promulgated thereunder); provided, however, that
Person shall exclude (i) the Corporation, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation, and
(iii) any corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; and




--------------------------------------------------------------------------------

“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the stockholders of
the Corporation approving a merger of the Corporation with another entity.

Section 8. LIMITATION ON INDEMNIFICATION

Notwithstanding any other provision herein to the contrary, the Corporation
shall not be obligated pursuant to this Agreement:

(a) Excluded Acts.  To indemnify Indemnitee for any acts or omissions or
transactions for which a director, officer, employee or agent may not be
relieved of liability under applicable law;

(b) Claims Initiated By Indemnitee.  To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(d) hereof, unless such action, suit or
proceeding (or part thereof) was authorized or consented to by the Board of
Directors of the Corporation;

(c) Lack of Good Faith.   To indemnify Indemnitee for any expenses incurred by
the Indemnitee with respect to any legal proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that the material assertions made by the Indemnitee in such
proceeding were not made in good faith or were frivolous;

 (d) Action For Indemnification.  To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish Indemnitee’s right to indemnification,
Indemnitee is entitled to indemnity for such expenses; provided, however, that
nothing in this Section 8(d) is intended to limit the Corporation’s obligation
with respect to the advancement of expenses to Indemnitee in connection with any
such action, suit or proceeding instituted by Indemnitee to enforce or interpret
this Agreement, as provided in Section 4 hereof;







--------------------------------------------------------------------------------

(e) Section 16 Violations.  To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute;

(f) Insured Claims.  To indemnify Indemnitee for expenses or liabilities that
have been paid directly to Indemnitee by an insurance carrier under a policy of
directors and officers liability insurance maintained by the Corporation;

(g) Claims Under Sarbanes-Oxley Act of 2002.  To indemnify Indemnitee for any
reimburse-ment of the Corporation by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, or the payment to the Corporation of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
306 of the Sarbanes-Oxley Act of 2002);

(h) Willful Misconduct.  To indemnify the Indemnitee on account of Indemnitee’s
conduct which is finally adjudged to have been knowingly fraudulent or
deliberately dishonest, or to constitute willful misconduct; or

(i) Non-Compete  And  Non-Disclosure.  To indemnify Indemnitee in connection
with proceedings or claims brought by the Corporation in good faith seeking the
enforcement against the Indemnitee of non-compete and/or non-disclosure
agreements to which Indemnitee is a party with the Corporation or any subsidiary
of the Corporation, or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements to which the Indemnitee is a party
with the Corporation or any subsidiary of the Corporation.

Section 9. CERTAIN SETTLEMENT PROVISIONS

The Corporation shall have no obligation to indemnify Indemnitee under this
Agreement for amounts paid in settlement of any action, suit or proceeding
without the Corporation’s prior written consent, which shall not be unreasonably
withheld. The Corporation shall not settle any action, suit or proceeding in any
manner that would impose any fine not indemnified hereunder or any affirmative
or restrictive obligation on Indemnitee, or that would contain any consent to
judgment or admission of culpability on the part of Indemnitee, without
Indemnitee’s prior written consent, which consent may be withheld by Indemnitee
in his or her reasonable discretion.




--------------------------------------------------------------------------------

Section 10. SAVINGS CLAUSE

If any provision or provisions of this Agreement shall be invalidated on any
ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify Indemnitee as to costs, charges and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement with respect
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Corporation, to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the full extent permitted by applicable law.

Section 11. CONTRIBUTION

In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Corporation shall, to the fullest extent permitted by
law, contribute to the payment of Indemnitee’s costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, in an amount that is just and equitable in the
circumstances, taking into account, among other things, contributions by other
directors and officers of the Corporation or others pursuant to indemnification
agreements or otherwise; provided, that, without limiting the generality of the
foregoing, such contribution shall not be required where such holding by the
court is due to (i) the failure of Indemnitee to meet the standard of conduct
set forth in Section 1 hereof, or (ii) any limitation on indemnification set
forth in Section 6(d), 8 or 9 hereof.

Section 12. FORM AND DELIVERY OF COMMUNICATIONS

Any notice, request or other communication required or permitted to be given to
the parties under this Agreement shall be in writing and either delivered in
person or sent by overnight mail or courier service, or certified or registered
mail, return receipt requested, postage prepaid, and in each case shall be
deemed given upon receipt, to the parties at the following addresses (or at such
other addresses for a party as shall be specified by like notice):







--------------------------------------------------------------------------------




 

If to the Corporation:

 

 

 


 

Network-1 Technologies, Inc.

445 Park Avenue, Suite 912

New York, New York 10022

Attn: Corey M. Horowitz,

         Chairman & CEO

 


 

If to Indemnitee:

 

 

 

 

 

Name              [                           ]

Address          [                            ]

City, state, zip code [                  ]







Section 13. SUBSEQUENT LEGISLATION

If the DGCL is amended after adoption of this Agreement to expand further the
indemnification permitted to directors or officers, then the Corporation shall
indemnify Indemnitee to the fullest extent permitted by the DGCL, as so amended.
If the DGCL is amended after adoption of this Agreement to restrict or reduce
the indemnification permitted to directors or officers, then the Corporation
shall indemnify Indemnitee to the fullest extent permitted by this Agreement,
such amendments to the DGCL notwithstanding.

Section 14. NON-EXCLUSIVITY

The provisions for indemnification and advancement of expenses set forth in this
Agreement shall not be deemed exclusive of any other rights which Indemnitee may
have under any provision of law, the Corporation’s Certificate of Incorporation
or By-Laws, in any court in which a proceeding is brought, the vote of the
Corporation’s stockholders or disinterested directors, other agreements or
otherwise, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an agent of the Corporation and shall inure to the benefit of
the heirs, executors and administrators of Indemnitee. However, no amendment or
alteration of the Corporation’s Certificate of Incorporation or By-Laws or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement.




--------------------------------------------------------------------------------

Section 15. ENFORCEMENT

The Corporation shall be precluded from asserting in any judicial proceeding
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable. The Corporation agrees that its execution of this Agreement
shall constitute a stipulation by which it shall be irrevocably bound in any
court of competent jurisdiction in which a proceeding by Indemnitee for
enforcement of his or her rights hereunder shall have been commenced, continued
or appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Corporation to comply with the provisions of
this Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Corporation of its obligations
under this Agreement.

Section 16. INTERPRETATION OF AGREEMENT

It is understood that the parties hereto intend this Agreement to be interpreted
and enforced so as to provide indemnification to Indemnitee to the fullest
extent now or hereafter permitted by law.

Section 17. ENTIRE AGREEMENT

This Agreement and the documents expressly referred to herein constitute the
entire agreement between the parties hereto with respect to the matters covered
hereby, and any other prior or contemporaneous oral or written understandings or
agreements with respect to the matters covered hereby are expressly superseded
by this Agreement.

Section 18. MODIFICATION AND WAIVER

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

Section 19. SUCCESSOR AND ASSIGNS

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives.







--------------------------------------------------------------------------------

Section 20. SERVICE OF PROCESS AND VENUE

For purposes of any claims or proceedings to enforce this Agreement, the
Corporation consents to the jurisdiction and venue of any federal or state court
of competent jurisdiction in the State of Delaware, and waives and agrees not to
raise any defense that any such court is an inconvenient forum or any similar
claim.

Section 21. GOVERNING LAW

This Agreement shall be governed exclusively by and construed according to the
laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware. If a court
of competent jurisdiction shall make a final determination that the provisions
of the law of any state other than Delaware govern indemnification by the
Corporation of its officers and directors, then the indemnification provided
under this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.

Section 22. EMPLOYMENT RIGHTS

Nothing in this Agreement is intended to create in Indemnitee any right to
employment or continued employment.

Section 23. COUNTERPARTS

This Agreement may be executed in two or more counterparts, any of which may be
executed and delivered via facsimile or other electronic delivery, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument, notwithstanding that both parties are not
signatories to the original or same counterpart.

Section 24. HEADINGS

The section and subsection headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 






NETWORK-1 TECHNOLOGIES, INC.



 

 

By

 

 


 

Name:


 

Title:


 

 

INDEMNITEE:







 

 

 

 

 